Citation Nr: 1443095	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-24 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a urological disorder, including kidney stones.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to April 1962.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  The action specified in the August 2013 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran does not have any current urological disorder, to include kidney stones, which had onset in service or was caused by or related to his active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a urological disorder, including kidney stones, have not been met.  38 U.S.C.A. §§ 101, 1101, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Calculi of the kidney, bladder, or gallbladder; cardiovascular-renal disease; and nephritis are recognized as a chronic conditions by 38 C.F.R. § 3.309(a).

These conditions may also be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

The Veteran maintains that he developed a kidney disorder during service and that he has had a kidney disorder ever since.  In addition, the Veteran asserts that his disability was incurred as a result of exposure to toxins in service, including Strontium 90, JP4 jet fuel, and a cholera shot.  In a June 2010 affidavit, he asserted that he saw Dr. Adkins at the Bertha Clinic shortly after discharge from service who said his kidneys were full of black spots.  The physician further indicated that a hair analysis test would show what the problem was with the Veteran and testing revealed that he was exposed to a high level of Strontium 90 radiation.  

Service treatment records show that the Veteran complained of sharp lumbar area pain in January 1960.  The impression was muscle spasm, rule out renal stones.  There are no other complaints or diagnosis of a urological disorder and a clinical examination performed in March 1962 at the Veteran's separation from service was negative for any urological condition.  On a Report of Medical History completed at that time, the Veteran denied suffering from kidney stones or blood in the urine.  

Private treatment records from Dr. Adkins show that the Veteran was seen in March 1963 with complaints of abdominal pain of approximately five months duration and bloody urine.  He was diagnosed with a possible right ureteral stone and further diagnostic workup was recommended.  

The Veteran was hospitalized by VA in June 1963 reporting a history of right flank pain since October 1962.  He reported gross hematuria in January 1963.  No urologic disease was found.  

VA examination in July 1963 notes that in March 1963 the Veteran had abdominal pains and that he had been found to have large clumps of blood cells in his urine.  At that time right renal calculus was suspected.  However, the July 1963 VA examiner found no urological disease. 

August 1991 treatment records from the Bertha Medical Clinic note that the Veteran reported pain in his left flank area.  The Veteran reported that he had had a similar problem in the right flank area in the spring.  The Veteran was found to have kidney stones.   

VA treatment records show that the Veteran received a kidney stent in 2005 and that he currently has renal artery stenosis.  

In October 2013, the Veteran was afforded a VA nephrology examination.  At that time, the Veteran was diagnosed with renal artery stenosis, diagnosed in 2005, and ureterolithiasis, diagnosed in 1991.  The examiner opined that it is less likely than not that the Veteran has any urological condition related to service.  While the examiner acknowledged the Veteran's claim that he had "spots" removed from his kidneys in 1963, she explained that the medical records from that time do not confirm a urological condition.  She further explained that the Veteran's conditions are not known to be caused by strontium 90, Jp4 jet fuel, or cholera vaccine, in the medical literature, Toxnet, or HSDB.

The Veteran has not submitted any medical evidence that would support his contentions that he as a urological condition related to toxic exposure in service.  While the Veteran has repeatedly alleged that he has a current urological disorder due to his active military service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a urological disorder due to his alleged toxic exposure in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

Additionally, while the Veteran is competent to report his medical history, including post-service complaints of abdominal pain and blood in the urine, as well as that in 1963 that he had "spots" on his kidneys removed, the Board does not find this account credible.  The Board has reviewed the available medical records from 1963 and there is no confirmed diagnosis of a urological disorder.  Although ureteral stones were suspected in March 1963 due to the Veteran's subjective complaints, more detailed diagnostic testing found no urological disability.  Certainly there is no evidence that the Veteran had "spots" on his kidneys or that he had any surgery to remove something from his kidneys.  In this case, the Board finds that the contemporaneous evidence has greater probative value than history as reported by the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

In conclusion, the preponderance of the evidence is against a finding that the Veteran had any chronic urological condition in service or within one year of service or that any such condition was caused by or related to his active military service, to include any alleged toxic exposure.  Accordingly, entitlement to service connection for a urological condition, including kidney stones, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in letters received prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for a urological disorder, including kidney stones is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


